Citation Nr: 0926499	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  06-19 942	)	DATE
	)
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disability.

2. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.

3.  Entitlement to an initial disability rating greater than 
10 percent for status post removal of right tibial 
sesamoiditis, right foot pain.


REPRESENTATION

Appellant represented by:	Naomi E. Farve, Attorney




ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1980 to May 
1983.

This appeal to the Board of Veterans' Appeals (Board) is from 
March and December 2005 rating decisions by the Department of 
Veterans Affairs (VA) Appeals Management Center (AMC) in Bay 
Pines, Florida and the Regional Office (RO) in New Orleans, 
Louisiana, respectively.  The March 2005 decision granted 
service connection for a right foot disability and assigned 
an initial disability rating of 10 percent; he wants a higher 
initial rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The December 2005 decision denied the Veteran's 
petition to reopen his previously denied claims for service 
connection for right knee and back disabilities.

The Veteran requested a hearing which was scheduled to be 
conducted via videoconferencing technology -first in March 
and then in May 2009, before a Veterans Law Judge.  However, 
he failed to report to either hearing.  He has not explained 
his absence or requested to reschedule the hearing.  
Therefore, the Board considers his hearing request withdrawn.  
See 38 C.F.R. § 20.704(d) (2008).

The issues of service connection for a right knee disability 
and a back disability, and an increased rating for right foot 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  The Veteran did not appeal the November 1999 rating 
decision declining to reopen his claims for service 
connection for a right knee disability and a back disability.

2.  Evidence since the November 1999 rating decision includes 
additional service treatment records.


CONCLUSIONS OF LAW

1.  The November 1999 rating decision declining to reopen the 
Veteran's claims for service connection for a right knee 
disability and a back disability is final.  38 U.S.C.A. § 
7105 (c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1999).

2.  New and material evidence has been submitted to reopen 
the Veteran's claims for service connection for a right knee 
disability and a back disability.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Since the Board is reopening the Veteran's claims for service 
connection for right knee and back disorders and then 
remanding these claims for further development before 
readjudicating them on the underlying merits, the Board need 
not discuss at this juncture whether there has been 
compliance with the notice and duty to assist provisions of 
the Veterans Claims Assistance Act (VCAA).  
38 U.S.C.A. §§ 5100, 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  



II.  The Petitions to Reopen Based on New and Material 
Evidence

In an unappealed decision dated in June 1984, the RO denied 
the Veteran's claims of service connection for right knee and 
back disabilities.  Subsequently, in rating decisions dated 
in August 1997, November 1998, May 1999, and November 1999, 
the RO declined to reopen the claims of service connection.  
The Veteran did not perfect an appeal this decision.  

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  See 
38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  
Thus, the November 1999 decision became final because the 
Veteran did not perfect an appeal of that denial.

The claims of entitlement to service connection for right 
knee and back disabilities may be reopened if new and 
material evidence is submitted.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  The Veteran filed this application to 
reopen his claim in June 2005.  Under the applicable 
provisions, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The evidence before VA at the time of the prior final 
decision consisted of the Veteran's service treatment records 
and post-service treatment records.  In denying the Veteran's 
service connection claims in June 1984, the RO noted that 
there was no current evidence of the disabilities or during 
service.  Then in August 1997, November 1998, May 1999, and 
November 1999, the RO declined the reopen the Veteran's 
claims.  In so doing, the RO found that there was no evidence 
of a nexus between the claimed disabilities and service.  

Evidence received since the last final decision includes 
additional service records.  
Application of 38 C.F.R. 3.156(c) therefore mandates that the 
claim be reopened and reconsidered.  Accordingly, the 
petition to reopen the service connection claims is granted.


ORDER

The claim for service connection for a right knee disability 
is reopened.  To that extent only, the appeal is allowed. 

The claim for service connection for a back disability is 
reopened.  To that extent only, the appeal is allowed. 


REMAND

The Veteran's VA treatment records show that he has received 
treatment relating to right knee and his back disabilities, 
and he has asserted that these disabilities are due to in-
service incurrences of musculoskeletal symptoms while he was 
in training.  The record also contains a November 1997 letter 
from a private physician providing that the Veteran currently 
has right knee and back disabilities that "may have been 
aggravated by [the Veteran's] vigorous exercise activities in 
the military."  While an absolutely accurate determination 
of etiology is not a condition precedent to granting service 
connection, nor is definite etiology or obvious etiology, a 
doctor's opinion phrased in terms tantamount to "may" be 
related to service is an insufficient basis for an award of 
service connection because this is for all intents and 
purposes just like saying the condition in question just as 
well "may or may not" be related to service.  Obert v. Brown, 
5 Vet. App. 30 (1993).  Therefore, there is insufficient 
competent medical evidence on file for the VA to make a 
decision on the claim; and VA must provide a VA medical 
examination.  Hence, the Board must remand the service 
connection claims.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  See also 38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2008).

The Veteran has reported that his symptoms associated with 
his service-connected right foot disability have worsened 
since most recent VA C&P Exam, which was in March 2004.  See 
his April 2007 statement.  Consequently, VA is required to 
afford him a contemporaneous VA examination to assess the 
nature, extent and severity of his right foot disability.  
See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, 
the Board must remand the right foot disability claim.  

The Board also observes that the Veteran receives VA 
treatment for this condition, and records of his VA care, 
dated since July 2007, have not been associated with the 
claims folder.  On remand, these records must be obtained.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2008).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any pertinent 
VA medical records, dated since July 
2007.  If no such records exist, that 
fact should be noted in the claims 
file.

2.  After associating all outstanding 
records with the claims folder, schedule 
the Veteran for appropriate VA C&P 
examinations to assess the nature and 
etiology of his right knee and back 
disabilities.  The claims file, including 
a complete copy of this remand, must be 
made available to the examiner(s) for 
review of the Veteran's pertinent medical 
and other history.  The examiner(s) 
should state in the report(s) that the 
claims folder was reviewed in conjunction 
with the examination(s).  

For each right knee and/or back 
disability diagnosed, the examiner(s) 
should indicate whether there is a 50 
percent probability or greater that it 
is related to the Veteran's military 
service.  

The examiner(s) must provide a rationale 
for all  opinions, whether favorable or 
unfavorable.  Additionally, they should 
specifically address the November 1997 
private opinion discussed herein.  

3.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature, extent, frequency and 
severity of any impairment related to the 
Veteran's service-connected right foot 
disability.  The examination should 
comply with the latest AMIE worksheets 
for rating foot disorders.  The claims 
folder should be made available to and 
reviewed by the examiner, and the 
examiner should indicate on the 
examination report that he/she reviewed 
the claims folder.

3.  Then, readjudicate the Veteran's 
claims for service condition for right 
knee and back disabilities, and increased 
rating for his right foot disability.  If 
the disposition remains unfavorable as to 
any claim, send the Veteran and his 
representative another supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration of 
the claim(s).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
LANA K. JENG 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


